UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6127



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER JACOB DAVIS, a/k/a Marcus Swanson,


                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-94-73-5-1-F)


Submitted:   May 19, 2005                     Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Jacob Davis, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Walter Jacob Davis appeals the district court’s order

denying his motion to reconsider prior orders denying relief on his

28 U.S.C. § 2255 (2000) motion.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    See United States v. Davis, No. CA-

94-73-5-1-F (E.D.N.C. filed Oct. 20, 2004 & entered Oct. 21, 2004;

filed Nov. 24, 2004 & entered Dec. 9, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -